Citation Nr: 1528123	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  14-31 020A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Counsel






INTRODUCTION

The Veteran served on active duty from July 1951 to February 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

A review of the claims file reveals that a remand is necessary before a decision on the merits of the claim can be reached.  

Historically, the Veteran submitted a statement dated in April 2013 and indicated that he was unable to work due to his service-connected arthritis.  He reported that he performed odd jobs until 1993 when his arthritis prevented him from working overhead, bending over, or standing for long periods of time.  

During the pendency of the appeal, the Veteran was service-connected for Crohn's disease, rated at 60 percent; arthritis of the right shoulder, rated as 10 percent disabling; degenerative changes of the lumbar spine, rated as 10 percent disabling; internal hemorrhoids, rated as noncompensably (0 percent) disabling; a residual scar, status post exploratory laparotomy associated with Crohn's disease, rated as noncompensably disabling; arthritis of the hands, rated an noncompensably disabling; arthritis of the right elbow, rated as noncompensably disabling; and arthritis of the bilateral ankles, rated as noncompensably disabling.  The Veteran's combined disability rating was 70 percent.  Consequently, the Veteran has one service-connected disabling rated at least 60 percent and the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a) are met.    

A July 2013 VA Vocational Education and Rehabilitation indicated that the Veteran would have difficulty obtaining or maintaining any career due to the severity of his Crohn's disease symptoms.   

The Veteran's claim for a TDIU was denied in a February 2014 rating decision.  However, an opinion regarding the Veteran's employability was not obtained.  The Board finds that a social survey is necessary in order for it to make an informed decision in this case.  See M21-1, III.iv.3.A.2.c (noting that a social survey may be especially useful when clinical examination alone would not provide sufficient information to assess the impact of physical and/or mental disability on veteran's capacity to interact with others and function in an industrial setting).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a social survey, administered by a social worker.  The claims file and a copy of this Remand should be made available to the examiner.  The survey report should be prepared and associated with the Veteran's claims folder.  

Following completion of the social and industrial survey, the examiner is to provide a detailed review of the Veteran's pertinent medical history and current complaints, as well as the severity of each of his service-connected disabilities, and the impact of those disabilities, both alone and in conjunction with each other, on his ability to interact with others and function in an industrial setting.  If possible, the social worker should indicate the types of employment, if any, the Veteran would be capable of performing and whether these types of employment, if any, would be substantially gainful.

A comprehensive rationale must be provided for any opinion offered.

2.  Upon completion of the above, readjudicate the issue on appeal.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


